Citation Nr: 0732446	
Decision Date: 10/16/07    Archive Date: 10/26/07

DOCKET NO. 04-28 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1960 to October 
1980.  The appellant is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefit currently sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant seeks service connection for the cause of the 
veteran's death.  Specifically, she contends that the veteran 
was exposed to asbestos while in service with the Air Force, 
in various personnel management capacities, as he worked in 
buildings where asbestos was in use.  During his lifetime, 
the veteran also contended that on one occasion, there was 
asbestos removal taking place in close proximity to his 
working space.  Personnel records do not confirm asbestos 
exposure. 

In conjunction with her claim, the appellant has submitted 
two medical statements attempting to link the veteran's cause 
of death, lung cancer, to exposure to asbestos in the 
military.  Neither opinion discusses the veteran's service 
records or medical history, to include his at least forty 
year history of smoking.  Nor have any of the veteran's 
terminal medical records been associated with the claims 
file, documenting the diagnosis and his eventual death from 
the disease.  The death certificate indicates that the 
veteran died in Winter Park Memorial Hospital, in Winter 
Park, Florida.  The file also contains what appears to be 
regular treatment records through February 2002 from Florida 
Hospital in Orlando, Florida, as well as the VA Medical 
Center and associated outpatient clinics in Orlando, Florida.  
Attempts should be made to obtain these records, specifically 
from February 2002 forward.

Once these records have been associated with the claims file, 
it should be reviewed by a physician so that a medical 
opinion may be formed on the basis of all the evidence.  
While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:

1.  Obtain the veteran's VA outpatient 
records from the VAMC in Orlando, as well 
as any associated outpatient clinics, from 
February 2002 forward.

2.  Obtain the terminal records of the 
veteran from the Winter Park Memorial 
Hospital in Winter Park, Florida, as well 
as any outstanding treatment records from 
the Florida Hospital in Orlando, Florida, 
specifically from February 2002 forward. 

3.  After the medical records have been 
obtained, or negative replies received, 
forward the claims file to a physician for 
a complete review of the military and 
medical records.  The physician is asked 
to render an opinion as to whether it is 
at least as likely as not (probability of 
fifty percent or more) that the veteran's 
lung cancer was related to his service.  
Specific attention is invited to his 
personnel records, showing his duties in 
various administrative positions in the 
Air Force.  Additionally, attention is 
invited to the tabbed medical records 
showing significant tobacco abuse during 
his lifetime, and any terminal records 
obtained and associated in conjunction 
with this remand.  

3.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the appellant, she and her 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of 
the case.  The appellant and her 
representative should be afforded the 
applicable time period in which to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

